CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #607-609 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated June 26, 2014 on the financial statements and financial highlights of the SiM Dynamic Allocation Equity Income Fund, a series of the Advisors Series Trust.Such financial statements and financial highlights appear in the 2014 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania August 27, 2014
